DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 7/12/2016. It is noted, however, that applicant has not filed a certified copy of the 2016-138029 application as required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2021, 4/5/2022 and 5/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 15, 17-22, 24-28, 30-32,  34-35 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. US 2014/0072774 in view of Oka et al. US 6433352.

    PNG
    media_image1.png
    863
    1388
    media_image1.png
    Greyscale

Re claim 1, Kito teaches a stacked substrate manufacturing method (fig13 and 24) by bonding a first substrate (490a, fig47, [277]) and a second substrate (490b, fig47, [277]), the stacked substrate manufacturing method comprising: 
obtaining information about magnification ratio of the first substrate (S103 and S202, fig13 and 24, [132, 166]) and 
at least one of: 
(i) estimating, based on the information about magnification ratio, an amount of distortion occurring in the first substrate when the first substrate and the second substrate are bonded to each other (S103 and S202, fig13, 24, and 45,  [132, 166]); and 
(ii) calculating, based on the information about magnification ratio, an amount of misalignment between the first substrate and the second substrate when the first substrate and the second substrate are bonded to each other (fig45). 
Kito teaches controller 112 refers to the table to identify the amount of the driving that is associated with the amount of the correction of the misalignment that can achieve the desired alignment accuracy and drives the actuator, specifically speaking, the valve 181 in accordance with the identified amount of the driving.
Kito does not explicitly show relation between magnification ratio and information about curving of substrate. 
Oka teaches measuring magnitude of warpage in a spherical shape with laser beam source and light-receiving elements used for controller to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Oka to add in a warpage measuring step and use the information to obtain magnification ration to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
Re claim 24, Kito modified above teaches the stacked substrate manufacturing method according to claim 1, further comprising: determining whether or not the first substrate and the second substrate satisfy a predetermined condition (fig13); and bonding the first substrate and the second substrate if the predetermined condition is satisfied (fig13 and 45-47).
Re claim 2, Kito modified above teaches the stacked substrate manufacturing method according to claim 24, wherein the predetermined condition includes such a condition that the amount of misalignment is equal to or less than a threshold (S102, S103, fig13, [131]).
Re claim 3, Kito modified above teaches the stacked substrate manufacturing method according to claim 24, wherein the information includes a distortion state of the first substrate and a distortion state of the second substrate (S102, S103, fig13, [131]), and the predetermined condition includes such a condition that a combination of the distortion state of the first substrate and the distortion state of the second substrate corresponds to a predetermined combination (S102, S103, fig13, [132, 157, 160]).
Re claim 4, Kito modified above teaches the stacked substrate manufacturing method according to claim 24, wherein if the predetermined condition is not satisfied in the determining, the method further comprises changing a shape of at least one of the first substrate and the second substrate in such a manner that the amount of misalignment is equal to or less than a threshold when the first substrate and the second substrate are bonded to each other (S103, fig13 and 45-47, [132, 157, 160]).
Re claim 5, Kito modified above teaches the stacked substrate manufacturing method according to claim 24, wherein if the predetermined condition is not satisfied in the determining, the method further comprises selecting, instead of the second substrate which is determined not to satisfy the predetermined condition, a different second substrate from a plurality of other second substrates which achieves the amount of misalignment equal to or less than a threshold when the different second substrate is bonded to the first substrate (S202, fig24, [167]).
Re claim 6, Kito modified above teaches the stacked substrate manufacturing method according to claim 24, wherein if the predetermined condition is not satisfied in the determining, the method further comprises manufacturing the first substrate and the second substrate which achieve the amount of misalignment equal to or less than a threshold after the first substrate is bonded to the second substrate (S202, fig24 and 45-47, [169]).
Re claim 7, Kito modified above teaches the stacked substrate manufacturing method according to claim 6, further comprising: manufacturing the second substrate which achieves a magnification ratio of the second substrate which is bonded to the first substrate within a predetermined range relative to a magnification ratio of the first substrate (S202, fig24 and 45-47, [169]).
Re claim 8, Kito modified above teaches the stacked substrate manufacturing method according to claim 24, wherein the predetermined condition includes such a condition that the amount of misalignment between the first substrate and the second substrate which are bonded to each other (S102 and S103, fig13 and 45), or a difference between the amount of misalignment and a threshold has a magnitude which can be corrected by a correcting unit which is configured to correct the misalignment between the first substrate and the second substrate (S102 and S103, fig13 and 45).
Re claim 9, Kito modified above teaches the stacked substrate manufacturing method according to claim 1, wherein the information includes information indicating at least one of a warpage magnitude, a warpage direction, a deflection magnitude, and a deflection direction of the first substrate (measuring magnitude of warpage as in Oka used to determine magnification ratio of Kito).
Re claim 10, Kito modified above teaches the stacked substrate manufacturing method according to claim 9, wherein the information includes information about global curving obtained from displacements at a plurality of positions relative to a center of the first substrate (measuring magnitude of warpage as in Oka used to determine magnification ratio of Kito).  
Re claim 11, Kito modified above teaches the stacked substrate manufacturing method according to claim 1, wherein the obtaining includes estimating the information based on a stacking process of the first substrate (fig13).  
Re claim 12, Kito modified above teaches the stacked substrate manufacturing method according to claim 1, wherein the information includes information indicating a manufacturing process of the first substrate (fig13).  
Re claim 14, Kito modified above teaches the stacked substrate manufacturing method according to claim 1, wherein the information includes information indicating a specification of a structural body fabricated on the first substrate (fig45).  
Re claim 15, Kito teaches a stacked substrate manufacturing method (fig13 and 24) by bonding a first substrate (490a, fig47, [277]) and a second substrate (490b, fig47, [277]), the stacked substrate manufacturing method comprising: 
obtaining information about magnification ratio of the first substrate (S103 and S202, fig13 and 24, [132, 166]); and
calculating, based on at least one of the information about magnification ratio and an amount of distortion estimated to occur in the first substrate when the first substrate and the second substrate are bonded to each other, a correction amount that causes an amount of misalignment between the first substrate and the second substrate to be equal to or less than a threshold when the first substrate and the second substrate are bonded to each other (S103 and S202, fig13 and 24, [132, 166]).
Kito teaches controller 112 refers to the table to identify the amount of the driving that is associated with the amount of the correction of the misalignment that can achieve the desired alignment accuracy and drives the actuator, specifically speaking, the valve 181 in accordance with the identified amount of the driving.
Kito does not explicitly show relation between magnification ratio and information about curving of substrate. 
Oka teaches measuring magnitude of warpage in a spherical shape with laser beam source and light-receiving elements used for controller to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Oka to add in a warpage measuring step and use the information to obtain magnification ration to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
Re claim 17, Kito teaches a stacked substrate manufacturing apparatus (fig1) to manufacture a stacked substrate by bonding a first substrate (490a, fig47, [277]) and a second substrate (490b, fig47, [277]), the stacked substrate manufacturing apparatus comprising: 
an obtaining unit to obtain information about magnification ratio of the first substrate ([157]); and
an estimating unit (112, fig1, [157]) to at least one of (i) estimate, based on the information about magnification ratio, an amount of distortion occurring in the first substrate when the first substrate and the second substrate are bonded to each other ([157]), and (ii) calculate, based on the information about magnification ratio, an amount of misalignment between the first substrate and the second substrate when the first substrate and the second substrate are bonded to each other (S103 and S202, fig13, 24 and 45-47). 
Kito teaches controller 112 refers to the table to identify the amount of the driving that is associated with the amount of the correction of the misalignment that can achieve the desired alignment accuracy and drives the actuator, specifically speaking, the valve 181 in accordance with the identified amount of the driving.
Kito does not explicitly show relation between magnification ratio and information about curving of substrate. 
Oka teaches measuring magnitude of warpage in a spherical shape with laser beam source and light-receiving elements used for controller to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Oka to add in a warpage measuring step and use the information to obtain magnification ration to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
Re claim 18, Kito modified above teaches the stacked substrate manufacturing apparatus according to claim 17, further comprising a determining unit (112, fig1, [157]) to determine whether or not the first substrate and the second substrate satisfy a predetermined condition (S103 and S202, fig13, 24 and 45-47), wherein when the predetermined condition is not satisfied, the determining unit selects, instead of the second substrate which is determined not to satisfy the predetermined condition, a second substrate from a plurality of other second substrates which achieves the amount of misalignment equal to or less than a predetermined value when the second substrate is bonded to the first substrate ([167]).  
Re claim 19, Kito modified above teaches the stacked substrate manufacturing apparatus according to claim 17, further comprising: a determining unit (112, fig1, [157]) to determine whether or not the first substrate and the second substrate satisfy a predetermined condition ([133]); and a correcting unit (180, fig1, [133]) to, if the predetermined condition is not satisfied, change and correct a shape of at least one of the first substrate and the second substrate in such a manner that the amount of misalignment is equal to or less than a predetermined value when the first substrate and the second substrate are bonded to each other (fig45-47).  
Re claim 20, Kito teaches a stacked substrate manufacturing system (fig1) comprising: 
a substrate processing apparatus (170 and 180, fig1, [120, 125]) to process a first substrate and a second substrate (121 to be bonded, fig1, [123]); and 
a bonding apparatus (190, fig1, [121]) to bond the first substrate and the second substrate which are processed in the substrate processing apparatus (170 and 180, fig1, [120, 125]), 
wherein the substrate processing apparatus includes: 
an obtaining unit to obtain information about magnification ratio of the first substrate ([123, 157]); and
an estimating unit (112, fig1, [157]) to at least one of (i) estimate, based on the information about magnification ratio, an amount of distortion occurring in the first substrate when the first substrate and the second substrate are bonded to each other (S103 and S202, fig13, 24 and 45-47), and (ii) calculate, based on the information about magnification ratio, an amount of misalignment between the first substrate and the second substrate when the first substrate and the second substrate are bonded to each other (S103 and S202, fig13, 24 and 45-47). 
Kito teaches controller 112 refers to the table to identify the amount of the driving that is associated with the amount of the correction of the misalignment that can achieve the desired alignment accuracy and drives the actuator, specifically speaking, the valve 181 in accordance with the identified amount of the driving.
Kito does not explicitly show relation between magnification ratio and information about curving of substrate. 
Oka teaches measuring magnitude of warpage in a spherical shape with laser beam source and light-receiving elements used for controller to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Oka to add in a warpage measuring step and use the information to obtain magnification ration to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
Re claim 21, Kito modified above teaches the stacked substrate manufacturing system according to claim 20, further comprising: 
a determining unit (part of 112 performing S102, S103 and S202, fig1, [157]) to determine whether or not the first substrate and the second substrate satisfy a predetermined condition (S103 and S202, fig13, 24 and 45-47); and 
a controlling unit (part of 112 operating 190, fig1, [157]) to output, to the bonding apparatus (190, fig1, [121]), an indication signal to cause the first substrate and the second substrate which satisfy the predetermined condition to be bonded ([121]), wherein 
when determining that the predetermined condition is not satisfied ([167]), the determining unit selects a second substrate from a plurality of second substrates which achieves the amount of misalignment equal to or less than a threshold when the second substrate is bonded to the first substrate ([167]), and 
the controlling unit outputs, to the bonding apparatus, an indication signal which causes the second substrate selected by the determining unit and the first substrate to be bonded (fig13, [121, 168]).  
Re claim 22, Kito teaches a stacked substrate manufacturing apparatus (fig1) to manufacture a stacked substrate by bonding a first substrate (490a, fig47, [277]) and a second substrate (490b, fig47, [277]), the stacked substrate manufacturing apparatus comprising 
an obtaining unit (170 and 180, fig1, [120, 125]) to obtain information about magnification ratio of the first substrate; and 
a controlling unit (112, fig1, [157]) to calculate, based on at least one of the information about magnification ratio and an amount of distortion estimated to occur in the first substrate when the first substrate and the second substrate are bonded to each other, a correction amount that causes an amount of misalignment between the first substrate and the second substrate to be equal to or less than a threshold when the first substrate and the second substrate are bonded to each other (S103 and S202, fig13, 24 and 45-47).
Kito teaches controller 112 refers to the table to identify the amount of the driving that is associated with the amount of the correction of the misalignment that can achieve the desired alignment accuracy and drives the actuator, specifically speaking, the valve 181 in accordance with the identified amount of the driving.
Kito does not explicitly show relation between magnification ratio and information about curving of substrate. 
Oka teaches measuring magnitude of warpage in a spherical shape with laser beam source and light-receiving elements used for controller to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Oka to add in a warpage measuring step and use the information to obtain magnification ration to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
Re claim 25, Kito modified above teaches the stacked substrate manufacturing method according to claim 24, wherein the amount of distortion includes a magnification ratio ([123]), and the predetermined condition includes such a condition that a difference between the magnification ratio of the first substrate and the magnification ratio of the second substrate is equal to or less than a threshold (S103 and S202, fig13, 24 and 45-47).
Re claim 26, Kito modified above teaches the stacked substrate manufacturing method according to claim 1, wherein the estimating of the amount of distortion occurring in the first substrate when the first substrate and the second substrate are bonded to each other includes estimating the amount of distortion occurring in the first substrate when the first substrate and the second substrate are flattened (S103 and S202, fig13, 24 and 45).
Re claim 27, Kito modified above teaches the stacked substrate manufacturing method according to claim 1, wherein the amount of misalignment is, when the first substrate and the second substrate are bonded to each other, one of (i) a distance between an alignment mark on the first substrate and a corresponding alignment mark on the second substrate (S102, fig6, 13 and 45) and (ii) a distance between a connection portion on the first substrate and a corresponding connection portion on the second substrate (fig45).
Re claim 28, Kito modified above teaches the stacked substrate manufacturing method according to claim 1, further comprising calculating, based on the information, a correction amount that causes the amount of misalignment between the first substrate and the second substrate which are bonded to each other to be equal to or less than a threshold (S202, fig24, [166]).
Re claim 30, Kito modified above teaches the stacked substrate manufacturing method according to claim 15, further comprising: determining whether or not the first substrate and the second substrate satisfy a predetermined condition (S103 and S202, fig13, 24 and 45); and bonding the first substrate and the second substrate if the predetermined condition is satisfied (fig47).
Re claim 31, Kito modified above teaches the stacked substrate manufacturing method according to claim 30, wherein the information includes a distortion state of the first substrate and a distortion state of the second substrate ([157]), and the predetermined condition includes such a condition that a combination of the distortion state of the first substrate and the distortion state of the second substrate corresponds to a predetermined combination (S103 and S202, fig13, 24 and 45).
Re claim 32, Kito teaches a stacked substrate manufacturing system (fig1) comprising: 
a substrate processing apparatus (170 and 180, fig1, [120, 125]) to process a first substrate (490a, fig47, [277]) and a second substrate (490b, fig47, [277]); and 
a bonding apparatus (190, fig1, [121]) to bond the first substrate and the second substrate which are processed in the substrate processing apparatus, 
wherein the substrate processing apparatus includes: 
an obtaining unit (170 and 180, fig1, [120, 125]) to obtain information about magnification ratio of the first substrate; and 
a controlling unit (112, fig1, [157]) to calculate, based on at least one of the information about magnification ratio and an amount of distortion estimated to occur in the first substrate when the first substrate and the second substrate are bonded to each other (S103, fig13), a correction amount that causes an amount of misalignment between the first substrate and the second substrate to be equal to or less than a threshold when the first substrate and the second substrate are bonded to each other (S202, fig24).
Kito teaches controller 112 refers to the table to identify the amount of the driving that is associated with the amount of the correction of the misalignment that can achieve the desired alignment accuracy and drives the actuator, specifically speaking, the valve 181 in accordance with the identified amount of the driving.
Kito does not explicitly show relation between magnification ratio and information about curving of substrate. 
Oka teaches measuring magnitude of warpage in a spherical shape with laser beam source and light-receiving elements used for controller to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Oka to add in a warpage measuring step and use the information to obtain magnification ration to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
Re claim 34, Kito teaches a stacked substrate manufacturing method (fig13 and 24) by bonding a first substrate (490a, fig47, [277]) and a second substrate (490b, fig47, [277]), the stacked substrate manufacturing method comprising: 
measuring information about magnification ratio of the first substrate and the second substrate ([132]) before bonding the first substrate and the second substrate to each other (S103 and S202, fig13 and 24, [132, 166]);  
determining a bonding condition for bonding the first substrate and the second substrate based on magnification ratio (fig45, [133]); and 
bonding the first substrate and the second substrate according to the determined bonding condition (fig45-47).
Kito teaches controller 112 refers to the table to identify the amount of the driving that is associated with the amount of the correction of the misalignment that can achieve the desired alignment accuracy and drives the actuator, specifically speaking, the valve 181 in accordance with the identified amount of the driving.
Kito does not explicitly show relation between magnification ratio and information about curving of substrate. 
Oka teaches measuring magnitude of warpage in a spherical shape with laser beam source and light-receiving elements used for controller to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Oka to add in a warpage measuring step and use the information to obtain magnification ration to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
Re claim 35, Kito teaches a stacked substrate manufacturing system (fig1) comprising: 
a substrate processing apparatus (fig1, [120, 125]) to process a first substrate (490a, fig47, [277]) and a second substrate (490b, fig47, [277]), the substrate processing apparatus including: 
a measuring unit (170, fig4, [85]) to measure information about magnification ratio ([157]) of the first substrate and the second substrate that are not bonded to each other (S101-103 and S202, fig13, 24 and 45-46); and 
a determining unit (112, fig1, [157]) to determine a bonding condition for bonding the first substrate and the second substrate based on the information about magnification ratio ([131-134]), and a bonding apparatus to bond the first substrate and the second substrate which are processed in the substrate processing apparatus according to the determined bonding condition (S103 and S202, fig13, 24 and 45-47).
Kito does not explicitly show relation between magnification ratio and information about curving of substrate. 
Oka teaches measuring magnitude of warpage in a spherical shape with laser beam source and light-receiving elements used for controller to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Oka to add in a warpage measuring step and use the information to obtain magnification ration to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
Re claim 38, Kito modified above teaches the stacked substrate manufacturing method according to claim 37, wherein the obtaining the information about curving of the first substrate further includes calculating a magnitude of warpage of the first substrate by subtracting a magnitude of deflection of a substrate without warpage from the magnitude of deflection of the first substrate (Oka, calculate warpage based on deflection from alignment mark and marker at the center represent substrate without warpage, fig8 and 9, col7 line 15-40).
Re claim 39, Kito modified above teaches the stacked substrate manufacturing method according to claim 1, wherein the information about curving of the first substrate is obtained by an apparatus (laser beam source and light-receiving elements of Oka added to 170 of Kito, fig1) that is different from an apparatus (Kito, 190, fig1, [86]) configured to bond the first substrate and the second substrate.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. US 2014/0072774 in view of Oka et al. US 6433352 and Okamoto et al. US 2015/0083786.

Re claim 13, Kito does not explicitly show the stacked substrate manufacturing method according to claim 1, wherein the information includes information indicating a stress distribution in the first substrate.  
Okamoto teaches wherein the information includes information indicating a stress distribution in the first substrate (surface pressure distribution, [131]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Okamoto to improve stacking and joining (Okamoto, [131]).

Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. US 2014/0072774 in view of Oka et al. US 6433352 and Wagenleithner et al. US 2015/0210057.

Re claim 29, Kito teaches a stacked substrate manufacturing method by bonding a first substrate (490a, fig47, [277]) and a second substrate (490b, fig47, [277]), the stacked substrate manufacturing method comprising: 
obtaining information about magnification ratio of the first substrate ([123, 157]); and 
at least one of: (i) estimating, based on the information about magnification ratio, an amount of distortion occurring in the first substrate when the first substrate and the second substrate are bonded to each other (S103 and S202, fig13, 24, and 45,  [132, 166]); and 
(ii) calculating, based on the information about magnification ratio, an amount of misalignment between the first substrate and the second substrate when the first substrate and the second substrate are bonded to each other (fig45). 
Kito teaches controller 112 refers to the table to identify the amount of the driving that is associated with the amount of the correction of the misalignment that can achieve the desired alignment accuracy and drives the actuator, specifically speaking, the valve 181 in accordance with the identified amount of the driving.
Kito does not explicitly show relation between magnification ratio and information about curving of substrate. 
Oka teaches measuring magnitude of warpage in a spherical shape with laser beam source and light-receiving elements used for controller to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Oka to add in a warpage measuring step and use the information to obtain magnification ration to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
Kito does not explicitly show the first substrate is released from a first substrate holder holding the first substrate, while the first substrate and the second substrate are bonding to each other.
Wagenleithner teaches the first substrate (8, fig6, [112]) is released from a first substrate holder (4, fig5 and 6, [12]) holding the first substrate, while the first substrate and the second substrate are bonding to each other (fig6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Wagenleithner to release the top substrate after bonding begins to drive out gas between the bonding surfaces and minimize alignment faults (Wagenleithner, [113, 114]).
Re claim 33, Kito teaches a stacked substrate manufacturing apparatus (fig1) to manufacture a stacked substrate by bonding a first substrate (490a, fig47, [277]) and a second substrate (490b, fig47, [277]), the stacked substrate manufacturing apparatus comprising: 
an obtaining unit (170 and 180, fig1, [120, 125]) to obtain information about magnification ratio of the first substrate; and 
an estimating unit (112, fig1, [157]) to at least one of (i) estimate, based on the information about magnification ratio, an amount of distortion occurring in the first substrate when the first substrate and the second substrate are bonded to each other (S103 and S202, fig13, 24, and 45,  [132, 166]), and (ii) calculate, based on the information about magnification ratio, an amount of misalignment between the first substrate and -10-Application No.: 16/244,729 Attorney Docket No.: 11274.0028-00000 the second substrate when the first substrate and the second substrate are bonded to each other (fig45).
Kito teaches controller 112 refers to the table to identify the amount of the driving that is associated with the amount of the correction of the misalignment that can achieve the desired alignment accuracy and drives the actuator, specifically speaking, the valve 181 in accordance with the identified amount of the driving.
Kito does not explicitly show relation between magnification ratio and information about curving of substrate. 
Oka teaches measuring magnitude of warpage in a spherical shape with laser beam source and light-receiving elements used for controller to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Oka to add in a warpage measuring step and use the information to obtain magnification ration to accurate position wafer in the processing (Oka, col3 line 10-25 and col5 line 30-50).
Kito does not explicitly show the first substrate is released from a first substrate holder holding the first substrate, while the first substrate and the second substrate are bonding to each other.
Wagenleithner teaches the first substrate (8, fig6, [112]) is released from a first substrate holder (4, fig5 and 6, [12]) holding the first substrate, while the first substrate and the second substrate are bonding to each other (fig6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Wagenleithner to release the top substrate after bonding begins to drive out gas between the bonding surfaces and minimize alignment faults (Wagenleithner, [113, 114]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. US 2014/0072774 in view of Oka et al. US 6433352 and Yano US 2006/0085994.
Re claim 37, Kito modified above teaches the stacked substrate manufacturing method according to claim 1, supporting the first substrate at a center thereof and rotating the first substrate around the center (Oka, fig3 and 4).
Kito does not explicitly show the stacked substrate manufacturing method according to claim 1, wherein the obtaining the information about curving of the first substrate includes measuring a magnitude of deflection of the first substrate by measuring a position of a front surface or a back surface of the first substrate.
Yano teaches a flatness measurement apparatus (fig1) with laser sensor (18, fig1, [36]) measuring a magnitude of deflection of the first substrate by measuring a position of a front surface or a back surface of the first substrate ([43, 44]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kito with the teaching of Oka and Yano to mount a laser sensor positioned at a proper posture (Yano, [14]) relative to a wafer mounded on a rotating holder (Oka, fig3 and 4).
Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is an examiner’s statement of reasons for allowance: currently claim 36 include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations related to measuring residual stress of the first substrate while the first substrate is forcibly flattened by attracting the first substrate to a substrate holder.
Specifically, the limitations are material to the inventive concept of the application in hand to improve performance of the bonding process.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812